United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF LABOR, EMPLOYMENT
STANDARDS ADMINISTRATION,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1032
Issued: June 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2009 appellant filed a timely appeal of the January 30, 2009 merit decision
of the Office of Workers’ Compensation Programs, which denied her claim for an employmentrelated emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has
jurisdiction over the merits of the claim.1
ISSUE
The issue is whether appellant’s claimed emotional condition is causally related to her
accepted employment factor.

1

The record includes evidence received after the Office issued its January 30, 2009 decision. The Board’s review
is limited to the evidence of record at the time the Office issued its final decision. 20 C.F.R. § 501.2(c) (2008).

FACTUAL HISTORY
This case was previously before the Board. On October 11, 2007 appellant, then a 53year-old claims examiner, filed a claim for employment-related depression arising on or about
January 25, 2007. She was previously diagnosed with pain disorder and major depressive
episode.2 Appellant’s current depression allegedly stemmed from an inability to keep pace with
an ever increasing workload. Her psychologist, Virgil Wittmer, Ph.D., diagnosed major
depression, severe, which he attributed to an “increased stress level at work with gradual
progression of job load since January [2007].” On November 5, 2007 Dr. Mark C. Hofmann, a
Board-certified physiatrist, reported “pressure-like pain over [appellant’s] neck and back of her
head,” which she attributed to an increase in stress at work.
In a decision dated November 29, 2007, the Office denied appellant’s claim finding that
she had not established any compensable employment factors. It also found the medical
evidence insufficient to support her claim.
By decision dated October 10, 2008, the Board found that appellant established a
compensable employment factor.3 The Board determined that appellant’s “emotional reaction
was to the increase in workload she was expected to manage beginning January 25, 2007.”4
Although appellant established a compensable employment factor, the Board found that she
failed to demonstrate that the claimed emotional condition was causally related to the accepted
employment factor. Accordingly, the Board modified the Office’s November 29, 2007 decision
to reflect that appellant had established a compensable employment factor, but affirmed the
denial of benefits based on insufficient medical evidence of a causal relationship.5
On November 28, 2008 appellant requested reconsideration. She submitted an undated
report from Dr. Jeffrey Wertheimer, a neuropsychologist, who evaluated her over a two-day
period in September and October 2008. Dr. Wertheimer diagnosed major depressive disorder,
moderate to severe and anxiety disorder, not otherwise specified. He also diagnosed pain
disorder associated with a general medical condition and psychological factors. Dr. Wertheimer
noted a cognitive inefficiency secondary to factors extraneous to organic brain dysfunction. He
had previously evaluated appellant on June 22, 2006. Dr. Wertheimer’s report summarized
earlier findings, noting a prior history of both psychiatric and orthopedic ailments. Since his
2

Under claim number xxxxxx890, the Office accepted temporary aggravation of depression, which arose on
November 8, 2002. Appellant’s depression had reportedly been in remission since June 2006. She also sustained
employment-related injuries to her cervical and lumbar region. (xxxxxx673 and xxxxxx166). The first low back
injury occurred January 19, 1999, followed by a second injury to her lower back and neck on April 17, 2002.
3

Docket No. 08-1102 (issued October 10, 2008).

4

This included numerous extra digit assignments between January and October 2007, as well as the additional
responsibility of handling quality case management (QCM) and periodic rolls management (PRM) cases beginning
August 2007. Appellant also attributed her emotional condition to events surrounding a September 25, 2007
telephone message from a claimant who reportedly stated that appellant had been giving her “the runaround.” The
employing establishment investigated the complaint and ultimately disciplined appellant on October 18, 2007. The
Board found that neither the investigation nor the discipline meted out was a compensable employment factor.
5

The Board’s October 10, 2008 decision is incorporated herein by reference.

2

evaluation in June 2006, appellant reported having returned to work in August 2006. It was a
smooth return and she reportedly did well until October 2006.
Appellant informed
Dr. Wertheimer that her employer had integrated three major units into her responsibilities. She
reportedly became “overwhelmed at work” when her responsibilities were expanded to include
QCM, PRM and rehabilitation unit cases. Appellant advised Dr. Wertheimer that this event was
the beginning of her “breaking down.” Other reported stressors included January 2007
interactions with a customer service representative regarding a claimant. Appellant reportedly
“snapped” at that point, and since then she felt overwhelmed, stressed and debilitated. She
claimed to have been less efficient, slower in her cognitive processing, and error prone because
of her emotional state. Appellant also advised Dr. Wertheimer that her brain “continues to shut
down” and she had been scrutinized for inefficient work, lack of work and tardiness in
completing tasks.
With respect to appellant’s current psychiatric status, Dr. Wertheimer indicated that she
was clearly experiencing greater distress when compared to her previous evaluation. Appellant
currently exhibited major somatic preoccupation. Dr. Wertheimer also noted that appellant was
tense, anxious, depressed, extremely ruminative and filled with self-doubt. He ruled out organic
brain pathology as the cause of appellant’s current condition. Dr. Wertheimer stated that
appellant appeared to be experiencing moderate to severe levels of depression and anxiety and
general psychological distress. He also noted that she continued to experience significant pain
and headaches and she reported having sleep disturbance. According to Dr. Wertheimer, the
confluence of these factors could account for appellant’s subjective experience of cognitive
inefficiency.
The Office also received treatment notes and an undated report from Dr. Richard E. Nay,
a psychologist, who initially examined appellant on October 20, 2008 and diagnosed severe
recurrent major depression and pain disorder associated with both psychological factors and a
general medical condition. Dr. Nay identified January 19, 1999 as the date of injury. He noted
that appellant’s feelings of depression as well as her ongoing chronic pain disorder were a direct
result of her work-related orthopedic injuries sustained in 1999 and 2002. Dr. Nay’s treatment
notes covered the period October 20, 2008 through January 29, 2009.
The Office reviewed the merits of the claim and in a decision dated January 30, 2009,
found that appellant had not established a causal relationship between her diagnosed psychiatric
condition and her accepted employment exposure.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.6
6

See Kathleen D. Walker, 42 ECAB 603 (1991).

3

ANALYSIS
Appellant has been diagnosed with major depression and she has established at least one
compensable employment factor. While two of the three criteria have been met, appellant must
also submit rationalized medical opinion evidence establishing that her claimed emotional
condition is causally related to the identified compensable employment factor.7
According to Dr. Nay, appellant’s current depression and her ongoing chronic pain
disorder were a direct result of her work-related injuries from 1999 and 2002. These particular
injuries pertained to appellant’s neck and lower back. Dr. Nay’s narrative report did not mention
appellant’s complaints about the increasing amount of work she received beginning
January 2007. As he did not attribute appellant’s current psychiatric condition to the accepted
employment factor, his opinion is not sufficient to meet appellant’s burden of proof.
Dr. Wertheimer’s opinion is similarly insufficient to meet appellant’s burden of proof.
Although his report referenced difficulties appellant reportedly experienced following her return
to work in August 2006, Dr. Wertheimer’s account of events is not entirely consistent with the
evidence of record. First, he makes no reference to the extra digit assignments appellant began
receiving in January 2007. Instead, Dr. Wertheimer notes that after October 2006 appellant
reportedly became “overwhelmed at work” when her responsibilities were expanded to include
QCM, PRM and rehabilitation unit cases. While the additional assignment of QCM and PRM
cases technically occurred after October 2006, it was not until August 2007 that appellant
assumed responsibility for such cases. Second, Dr. Wertheimer reported other stressors that
included January 2007 “interactions with a customer service representative regarding a
claimant.” However, the incident involving the customer service representative and the
disgruntled claimant did not occur until September 2007. And the subsequent investigation and
resulting disciplinary action have not been found to be compensable employment factors.8 Thus,
Dr. Wertheimer’s chronology of events is not entirely accurate and some relevant information
has been omitted from his latest evaluation. These mistaken factual underpinnings impact the
probative value of his medical opinion.9 Other than noting what appellant reported to him,
Dr. Wertheimer has not specifically attributed her current psychiatric condition to any of the
post-October 2006 incidents appellant described. He noted that appellant “is currently in greater
emotional distress” than when he previously evaluated her in June 2006. However, the exact
cause of her deteriorating psychiatric condition is not readily apparent from his October 2008
evaluation.

7

Charles D. Gregory, 57 ECAB 322, 328 (2006).

8

See supra note 4.

9

A physician’s opinion on whether there is a causal relationship between the diagnosed condition and the
implicated employment factors must be based on a complete factual and medical background. Victor J. Woodhams,
41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree
of medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and appellant’s specific employment factors. Id.

4

CONCLUSION
The Board finds that the medical evidence is insufficient to establish that appellant’s
emotional condition is causally related to the accepted employment factor.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

